Citation Nr: 0508524	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to August 18, 2000 for 
a 100 percent rating for post-traumatic stress disorder 
(PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
in November 2001 by the North Little Rock, Arkansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
assigned a 100 percent rating for PTSD effective from August 
18, 2000.  

In August 2002, the veteran and his spouse testified at an RO 
hearing.  A copy of the transcript is associated with the 
claims file.  In January 2003, the veteran requested a Board 
videoconference hearing.  One was scheduled in March 2003, 
but VA Forms 119, Report of Contact, dated in March 2003, 
reflects that the veteran canceled his hearing, did not want 
it rescheduled, and wanted the Board to make a decision on 
the evidence in the record.  Therefore, his hearing request 
was deemed withdrawn.  38 C.F.R. § 20.704 (2004).

In November 2003, the Board remanded the case to the Appeals 
Management Center for additional development.  It is now 
before the Board for further appellate consideration.  In a 
January 2005 statement, the veteran revoked the power of 
attorney, which had been executed in favor of a service 
organization.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  In a decision dated July 10, 2000, the Board, in 
pertinent part, determined that the veteran's PTSD warranted 
a 70 percent rating; the veteran did not ask for 
reconsideration of that part of the decision.

3.  A VA outpatient record dated July 17, 2000 is construed 
as an informal claim for an increased rating.

4.  Resolving doubt in the veteran's favor, it was factually 
ascertainable that, from July 17, 2000 the veteran's PTSD was 
manifested by evidence of total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; and persistent danger of hurting himself or others.


CONCLUSION OF LAW

The criteria for an effective date of July 17, 2000, and no 
earlier, for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 5110, 5103A, 5107 (West 2002); 38 C.F.R. 
38 C.F.R. §§ 3.400, 4.1-4.10, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
The Board also notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
earlier effective date claims, where VCAA notice has already 
been provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  Here, because the VCAA was not 
enacted until after the Board's July 2000 decision granting 
an increased rating of 70 percent and because VCAA notice was 
not given prior to issuance of the October 2001 rating 
decision on the issuance of an increased rating, the present 
claim is governed by VAOPGCPREC 5-2004, not VAOPGCPREC 8-
2003.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
an increased rating/TDIU as the effective date can be no 
earlier than the date it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date, otherwise the date of receipt 
of the claim.  38 C.F.R. § 3.400(o) (2004).  Therefore, even 
if evidence did exist pre-dating the claim that showed an 
increased rating was warranted for the claimed condition, it 
is legally impossible to get an effective date any earlier 
than the date of the claim.

In compliance with the November 2003 remand, VA, in a 
February 2004 VCAA letter, advised the veteran of what 
evidence VA had received and was responsible for obtaining, 
informed him of what records VA would make reasonable efforts 
to obtain, and informed him of what evidence he needed to 
provide to substantiate his earlier effective date claim.  In 
May 2004, VA readjudicated the claim and issued a 
supplemental statement of the case (SSOC).  The Board's 
remand advised the veteran of the provisions of the VCAA.  
Given the foregoing, the Board finds that the VA has 
substantially complied with the Board's November 2003 
remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).  

The appellant is not prejudiced by the Board's consideration 
of his earlier effective date claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing effective 
dates.  He has, by information letters, rating actions, a May 
2002 statement of the case (SOC), an RO hearing, and two 
SSOCs, been advised of the evidence considered in connection 
with his earlier effective date appeal, and the evidence 
potentially probative of the claim throughout the procedural 
course of the claims process.  Moreover, the veteran and his 
wife and representative have provided testimony and argument 
in support of his appeal, thus curing (or rendering harmless) 
any previous omissions.  Finally, in light of the above and 
the Board's decision granting an earlier effective date of 
July 17, 2000 for a 100 percent rating for PTSD, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review of his earlier 
effective date claims.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).

Analysis

The effective date for an increased rating/total rating based 
on individual unemployability (TDIU) will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. § 3.400(o) (2004).  

The Board observes that a claim for a TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420 (1999).  A TDIU claim is an alternate way to obtain 
a total disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See, e.g., Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2004).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c).  
Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2004).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b).  Similarly, under the 
provisions of 38 C.F.R. § 3.157(b)(2), (3), an informal claim 
for increase will be initiated upon receipt of evidence from 
a private physician or layman or from state and other 
institutions.  See Servello v. Derwinski, 3 Vet. App. 196, 
200 (1992) (holding that a VA examination report constituted 
an informal claim for a TDIU).

At various times during the pendency of this appeal, the 
veteran has maintained that his 100 percent rating for PTSD 
should be made retroactive back to: February 1999, when he 
claims he filed a TDIU claim; March 20, 1995, when he 
resigned from his last job; or January 17, 1995, when he 
submitted his original service-connection claim for PTSD.  At 
his most recent hearing, the veteran contended that it should 
be January 17, 1995.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  

A mental disorder shall be evaluated "based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  38 
C.F.R. 
§ 4.126(a) (2004).  

Under the current regulations, a 70 percent evaluation is 
assigned if there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

When it is not possible to separate the effects of a service-
connected psychiatric disorder from a nonservice-connected 
psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable 
resolution of reasonable doubt), dictates that all signs and 
symptoms be attributed to the service-connected psychiatric 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam).

A TDIU may be assigned where the schedular rating for 
service-connected disabilities is less than 100 percent when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2004).  

Once, as here, the appellant has filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151, he obtained 
the procedural benefits bestowed by 38 C.F.R. § 3.155(c), 
which provides that an informal request for increase or 
reopening will be accepted as a claim.  

The record indicates that the veteran's initial claim for 
entitlement to service connection for PTSD was received by VA 
in January 1995.  A VA psychological evaluation conducted in 
July 1995 resulted in diagnoses of chronic PTSD and 
depression.  The examiner described the veteran's PTSD as 
moderate but exacerbated by his current life circumstances 
and explained that this disability had a moderate impact on 
the veteran's social and occupational function.  The examiner 
provided a global assessment of functioning (GAF) score 
of 55.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).

Based on this evidence, in an August 1995 rating action, the 
RO granted service connection for PTSD and assigned an 
initial 30 percent disability rating, effective from January 
17, 1995.  

In October 1995, the veteran was hospitalized at a VA 
facility for his psychiatric disorder.  He admitted to a 2-
week PTSD evaluation program.  On admission, the veteran 
reported emotional estrangement from everyone, 
hypervigilance, excessive irritability, aggressive behavior 
toward objects, and sleep disturbance including sleep onset 
insomnia and sleep maintenance insomnia, crying spells, and 
thoughts of suicide with a history of two attempts in the 
past.  The veteran described having difficulty with work, 
social withdrawal, anxiety, and depression but denied current 
suicidal or homicidal ideation, intent, or plan.  His speech 
was within normal limits and his thought processes were 
coherent and goal-directed.  Memory was okay.  His affect was 
very constricted.  He had a dysthymic mood and was depressed.  
There was no evidence of hallucinations, delusions, or 
obsessions.  The discharge diagnoses include PTSD, dysthymia 
versus major depression, and polysubstance abuse which was 
found to be in partial remission.  The GAF score was 45 for 
both current and the past year.

In October 1995, the veteran was referred to the local Mental 
Hygiene Clinic (MHC) for evaluation.  At the time of the 
referral, the veteran's provisional diagnoses included 
chronic and very severe PTSD, as well as chronic, recurrent, 
and severe major depression that was considered to be 
secondary to his PTSD.  

The veteran was hospitalized at a VA facility in November and 
December 1995.  An examination showed problems with 
re-experiencing war events and hyperarousable symptoms, sleep 
disturbance, and difficulty at times controlling anger.  The 
discharge diagnoses included chronic PTSD, recurrent unipolar 
major depression, a depressive type of an organic effective 
disorder secondary to substance and alcohol abuse, and a 
history of mixed substance dependence.  

In December 1995, the veteran submitted a claim for a 
temporary total rating (TTR) pursuant to 38 C.F.R. § 4.29 due 
to hospitalization for his service-connected PTSD.  In a 
February 1996 rating action, the RO assigned a 50 percent 
rating for the veteran's PTSD, effective from January 1995, 
and a TTR under 38 C.F.R. § 4.29 from November 27, 1995 
through December 31, 1995 with a 50 percent rating 
thereafter. 

Since the end of 1995 until the Board's decision in July 
2000, the veteran has received intermittent treatment, to 
include hospitalizations, at VA and non-VA facilities for his 
psychiatric illness.

At a September 1999 VA PTSD examination, the veteran reported 
that he had been incarcerated at a federal facility for a 
felony from June 1996 to February 1999.  He continued to 
receive treatment for PTSD and depression.  He stated that he 
had worked for 16 years at an Army depot but had not worked 
since 1995.  He was married and had four children.  The 
veteran asserted that his symptoms had worsened.  He reported 
increased depression the last six or seven months.  He had 
suicidal thoughts but would not act on them.  The veteran had 
frequent nightmares, significant insomnia, and significant 
anxiety related to being near people.  He did not have any 
friends.  The veteran reported that he heard his name being 
called and saw things out the window.  When he went to look 
there was nothing there.  On examination, the veteran was 
appropriately groomed and dressed, alert, and oriented.  His 
memory was intact; his speech was logical, goal-directed, and 
intact.  There was no evidence of impairment of thought 
process, no delusions or hallucinations.  There was no 
history consistent with the presence of panic attacks.  The 
veteran was depressed with suicidal ideation.  There was no 
suicidal ideation during the interview.  The examiner stated 
that the veteran's psychological problems created a serious 
impairment in his ability to function occupationally.  The 
examiner added that he did not believe that the veteran was 
totally unemployable from a psychological standpoint because 
he probably was able to function in employment that was 
sedentary with limited interaction with others.  The examiner 
provided the following Axis I diagnoses: PTSD and a major 
depressive disorder, which was recurrent and in partial 
remission.  The examiner provided a GAF score of 50 and 
explained that this score represents serious impairment in 
social and occupational functioning.  The examiner also 
stated that, within the year prior to the examination, the 
veteran had a GAF score of 50 as well.  The examiner added 
that, if the veteran's PTSD were considered in isolation, his 
GAF score would remain at 50 and that consideration of the 
veteran's depression alone would result in a GAF score of 
approximately 65.  The examiner based his conclusions on a 
review of all available records, including the veteran's 
claims file, his medical record, a clinical interview, and 
psychological test results.  

A January 2000 rating decision included a denial of 
entitlement to a TDIU.  The veteran was notified of that 
decision and of his appellate rights the same month.  In July 
2000, at the time of a Board decision, he had not yet 
appealed that determination, and as such that issue was not 
before the Board.  

In a decision dated July 10, 2000, the Board granted a 70 
percent rating for PTSD after having considered the schedular 
rating criteria and the provisions of 38 C.F.R. § 4.16(c) 
(1996).  Although the veteran formally filed for 
reconsideration of parts of the Board's July 2000 decision, 
he did not formally ask that the 70 percent rating for PTSD 
be reconsidered.  As such, with regard to the issue of an 
increased rating for PTSD, the Board's decision became final 
upon issuance. 

On July 17, 2000, the veteran was seen by VA for a PTSD 
evaluation with notations that the veteran allegedly had been 
seen in Texarkansas for suicidal ideation and that he should 
be scheduled ASAP for an appointment with Psychology.  At an 
August 7, 2000 VA outpatient visit, the veteran reported that 
he had no friends, that no one was going to hire him, and 
that, on July 4, 2000, he had attempted suicide with an 
overdose on his medication.  Psychological evaluation 
reflected that the veteran made intermittent eye contact; 
that his speech was mumbled but also organized and goal-
directed.  He was able to answer questions appropriately.  
His affect was flat; his mood was sad.  The veteran reported 
visual hallucinations, flashbacks, nightmares, and night 
sweats, sleeping an average of two hours nightly and waking 
up fighting.  He lacked trust in others, avoided crowds, and 
had been living in an abandoned house since leaving home the 
previous Tuesday.  The veteran expressed hopelessness and 
worthlessness.  His GAF score was 30 for PTSD.  He was 
referred to the hospital for treatment.

In October 2000, the veteran was hospitalized for PTSD.  He 
was somewhat depressed upon admission, stating that he had 
been diagnosed with PTSD and wanted to be reevaluated so he 
could get more money to take care of his kids and because he 
did not feel like working.  The veteran reported that he left 
his family one week earlier because of his depression and 
that he felt that he was not contributing anything to the 
family.  During hospitalization, the veteran was more 
concerned with doing what he pleased, he was not interacting 
with the staff, and he did not participate with many of the 
groups and team meetings.  Following discharge, the veteran 
enrolled in group psychotheraphy and had attended a few 
times.  Two GAF scores of 45 and 49 were reported during his 
stay.  

At an October 2000 VA outpatient treatment visit, the veteran 
was noted to exhibit depressed mood and constricted affect.  
He complained of insomnia, anger control problems and loss of 
appetite.  The examiner assigned a GAF score of 45.

At a November 2000 VA PTSD examination, the veteran was alert 
and oriented times four; however, he was also very 
uncooperative during the interview and testing.  His speech 
was within normal limits.  His mood was described as "Thank 
God I'm alive" as he acknowledged suffering with anxiety and 
depression.  He indicated that he constantly heard voices and 
suffered with visual hallucinations as well.  The veteran 
stated that he was constantly paranoid and suspicious about 
people.  He reported having attempted suicide four times in 
the past but denied any current suicidal ideation.  The 
veteran stated that he constantly suffered with homicidal 
ideation.  The veteran refused to attempt serial 7s or serial 
3s.  He was unable to spell "world" correctly and did not 
remember any of the objects named upon three-minute recall.  
He was unable to follow directions and was only able to 
complete two stages of a three-stage command.  The veteran 
evidenced mental problems with short-term and long-term 
memory; however, due to  his personality disorder, it was 
difficult to determine whether there was any major cognitive 
difficulty as opposed to just personality disorder features.  
He admitted that he had difficulty with authority and 
acknowledged misuse or abuse of drugs.  He reported that he 
was treated for excessive use of alcohol in 1995 and that he 
also had experienced blackouts.  The veteran had an extensive 
history of the street and recreational drug use, which 
included cocaine, heroin, marijuana, as some type of 
depressants, LSD, acid, purple haze, and speed.  His affect 
was angry and inappropriate to the context and setting during 
the interview, examination and psychodiagnostic testing.  He 
reported sleep disturbances in the form of difficulty falling 
asleep, staying asleep with awakening's during the night 
constantly.  The veteran also stated he had poor appetite.  
There were no doubts, based upon his approach to the 
psychodiagnostic testing, the clinical interview, and the 
mental status examination, that the veteran experienced 
chronic PTSD symptoms and had a personality disorder, which 
was severe, and that he was dependent or have a history of 
dependence on alcohol, prescription medications, and 
recreational and street drugs.  

The examiner pointed out that based upon the fact that the 
veteran had such an extensive history of alcohol, excessive 
use and dependence upon prescription, as well as street and 
recreational drugs, it was almost virtually impossible to try 
to determine at that point in time his ability to sustain 
gainful employment.  In all likelihood, the veteran exhibited 
poor judgment and would be expected to have difficulties 
concentrating and understanding with deficits in memory.  It 
was doubtful that his PTSD symptoms were the sole problem 
affecting the veteran's ability to sustain gainful 
employment.  The comorbidity of his personality disorder and 
his extensive history of substance abuse and dependence 
seemed to be adding difficulty as well as affecting his 
ability to sustain gainful employment.  The diagnoses 
included chronic PTSD, alcohol dependence and polysubstance 
abuse, all by history and as previously adjudicated.  GAF 
scores were 65 current and 50 for the past year.

In a February 2001 rating decision, the RO confirmed the 70 
percent rating for PTSD and the denial of a TDIU.  

At an October 2001 Decision Review Officer (DRO) conference, 
the veteran submitted additional evidence supporting a 100 
percent rating for PTSD; he withdrew his request for a formal 
hearing; and agreed that with assignment of a 100 percent 
rating for PTSD he wished to withdraw all his other pending 
appeals.

Consistent with that conference report, in an October 2001 
DRO decision, the veteran was assigned a 100 percent rating 
for PTSD effective August 18, 2000.  Resolving doubt in the 
veteran's favor, the DRO stated that a review of the entire 
assembled body of evidence revealed that the veteran had been 
severely disabled due to PTSD since January 1996 and that he 
had been unemployed from that time.  

At an August 2002 RO hearing, the veteran testified that he 
had filed a claim in January 1995 and that VA never responded 
to it, contending that the effective date should be made 
retroactive to January 17, 1995.  He stated that he last 
worked in March 1995 and that he left employment at that time 
because he could not get along with people.  His wife 
corroborated the veteran's testimony that he could not get 
along with people and added that the veteran slept with 
knives.  The veteran also said that he filed a claim for a 
TDIU in 1999.

The July 2000 Board decision is final and the veteran has not 
claimed that it contains clear and unmistakable error.  Thus, 
to determine the proper effective date for a 100 percent 
rating for PTSD, the Board must review the record to see when 
a claim for an increased rating was received after July 10, 
2000.  In a VA Form 21-4138 received by the RO on July 26, 
2000, the veteran asked that his case be reconsidered, which 
could be considered an increased rating claim.  Later, the 
appellant asked for reconsideration of the RO's January 
denial of a TDIU in August 2000, which the RO construed as a 
claim for both an increased rating and a TDIU.  However, 
prior to these submissions, on July 17, 2000, the veteran was 
seen by VA for a PTSD evaluation.  This latter record the 
Board finds is an informal claim for an increased rating for 
PTSD.  38 C.F.R. § 3.157(b)(1).

Next, the VA regulations governing the award of effective 
dates require that the Board generally look to the evidence 
regarding the veteran's service-connected disability dated 
during the one-year period prior to his claim to determine 
whether it was "ascertainable that an increase in disability 
had occurred."  See 38 C.F.R. 
§ 3.400(o).  As the Board has determined that the veteran 
filed his claim for an increased rating on July 17, 2000, 
only records dated during the one-year period before that, 
may be considered to determine whether it was factually 
ascertainable that an increase in his disability had 
occurred.  
  
The Board must now determine at what point in time the 
appellant's service-connected PTSD warranted a 100 percent 
rating.  Resolving all doubt in the veteran's favor, the 
veteran's PTSD has been manifested by evidence of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
grossly inappropriate behavior; and persistent danger of 
hurting himself or others since July 17, 2000.  Under the 
applicable regulations, the earliest date for which 
entitlement to an increased rating could normally be granted 
is the date of receipt of the veteran's informal claim, which 
is July 17, 2000, in the absence that it was factually 
ascertainable that an increase in disability had occurred 
within the previous year.  See 38 C.F.R. § 3.400.  
Accordingly, the criteria to assign an earlier effective date 
of July 17, 2000, and no earlier, for a 100 percent rating 
for PTSD have been met.  38 C.F.R. § 3.400(o).




ORDER

An effective date of July 17, 2000 for a 100 percent rating 
for PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


